Dissenting- Opinion by
Judge Manderino :
I agree with the majority that the legislative requirement in Section 704, concerning a uniform system of accounts, is a mandatory provision which the Milk Marketing Board is required to follow. That section, however, did not mandate that the Board had to institute a “uniform system of accounts” immediately upon the legislative enactment. That section specifically states that it is mandatory for the Board to establish such systems of accounts after “reasonable notice and hearing”.
The question before this court is whether or not the Milk Marketing Board “abused its discretion” and this depends upon whether the Board was unreasonable in the time it took to establish the uniform system of accounts.
The parties before the court in this case agreed that a satisfactory system of accounts had been put into effect for the year 1970. The mandatory section of law became effective on September 29, 1968. For the balance of the year 1968, and for the year 1969, the Board *222did not have in effect the mandate of Section 704, hut did provide for a uniform system effective with the beginning of the year 1970.
Unless a court in judicially reviewing the action of an administrative agency can state that the agency clearly abused its discretion, the court should not substitute its judgment for that of the agency. It is the agency which is the expert body, not the court. The evidence before this court was not sufficient to clearly establish that the time taken by the Board to follow the mandate of the law was an unreasonable time. It may be that this court or some other administrative agency could have established a “uniform system of accounts” earlier than was done in this case. That is not the question before us. It has not been established that the Board abused its discretion. I would thus hold that the Board has followed the mandate of the 1968 legislation in that it did establish, as the parties conceded, a “uniform system of accounts” for the calendar year 1970.